Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about April 4, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of resisting arrest and attempted assault in the third degree, and placed her with the State Office of Children and Family Services for a period of up to one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Although there was evidence that appellant consumed alcohol before the incident, the record warrants the conclusion that she was not so intoxicated as to negate the element of intent (see, People v Scott, 111 AD2d 45).
We have considered and rejected appellant’s remaining claims. Concur — Saxe, J.P., Rosenberger, Ellerin, Wallach and Marlow, JJ.